USCA4 Appeal: 20-2111      Doc: 8        Filed: 04/18/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2111


        LEA-ANN RAINES,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                            Defendant - Appellee,

                     and

        SOCIAL SECURITY ADMINISTRATION,

                            Defendant.


        Appeal from the United States District Court for the Western District of Virginia, at
        Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:19-cv-00039-EKD-JCH)


        Submitted: January 25, 2022                                         Decided: April 18, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Lea-Ann Raines, Appellant Pro Se. Evelyn Rose Marie Protano, SOCIAL SECURITY
        ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2111      Doc: 8         Filed: 04/18/2022     Pg: 2 of 3




        PER CURIAM:

               Lea-Ann Raines appeals the district court’s order accepting the recommendation of

        the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of

        Raines’ application for disability insurance benefits. “In social security proceedings, a

        court of appeals applies the same standard of review as does the district court. That is, a

        reviewing court must uphold the determination when an ALJ has applied correct legal

        standards and the ALJ’s factual findings are supported by substantial evidence.” Brown v.

        Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

        quotation marks omitted). “Substantial evidence is that which a reasonable mind might

        accept as adequate to support a conclusion. It consists of more than a mere scintilla of

        evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

        (4th Cir. 2015) (citation and internal quotation marks omitted).        “In reviewing for

        substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

        determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

        allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

        for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

        (brackets, citation, and internal quotation marks omitted).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards in evaluating Raines’ claim for benefits, and the ALJ’s factual

        findings are supported by substantial evidence. Accordingly, we affirm the district court’s

        judgment upholding the denial of benefits. Raines v. Saul, No. 5:19-cv-00039-EKD-JCH

        (W.D. Va. Sept. 29, 2020). We dispense with oral argument because the facts and legal

                                                     2
USCA4 Appeal: 20-2111      Doc: 8         Filed: 04/18/2022    Pg: 3 of 3



        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3